Citation Nr: 0122600	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
porphyria cutanea tarda.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 1969 
to 1970.

2.  By a decision entered in April 1994, the RO denied the 
veteran's claim of service connection for porphyria cutanea 
tarda (PCT).  He was notified of the RO's determination, and 
of his appellate rights, but he did not appeal.  

3.  The veteran sought to reopen his claim in August 1996.  
His claim was again denied in March 1997 when he failed to 
respond to the RO's request for submission of new and 
material evidence with notice provided that same month.  He 
did not appeal.

4.  Evidence received since the March 1997 RO denial is so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for PCT.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PCT has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection should be 
granted for PCT.  In essence, he contends that he was exposed 
to Agent Orange while serving at an Air Force base in the 
Republic of Vietnam from June 1969 to June 1970.  He further 
contends that his PCT is a direct result of that exposure.  

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2000).

If a veteran served in the Republic of Vietnam during the 
Vietnam era, service connection may be granted on a 
presumptive basis for porphyria cutanea tarda even though 
there is no record of such disease during service; however, 
the disease must manifest itself to a compensable degree 
within one year after service in the Republic of Vietnam for 
the presumption to apply.  38 U.S.C.A. § 1116(a)(2)(E) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307(a), 3.309(e) (2000); 
McCartt v. West, 12 Vet. App. 164, 167-69 (1999).

The veteran has attempted to establish service connection for 
his claimed PCT on several occasions.  His first claim was in 
March 1990.  The development of the claim was delayed pending 
the outcome of litigation and the development of regulations.  
His claim was denied in April 1994.  The veteran was notified 
of that action in May 1994.  The veteran did not submit a 
notice of disagreement and the decision became final.  He 
attempted to reopen his claim in August 1996.  He was 
informed of the need to submit new and material evidence in 
January 1997.  His claim was then denied in March 1997 when 
he failed to respond to the January 1997 request.  He did not 
appeal.  See 38 C.F.R. §§ 20.302, 20.1103 (2000).  As a 
result, service connection for such a disorder may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1997 decision 
consisted of the veteran's service medical records (SMRs), 
private treatment records for a period from September 1975 to 
March 1987, and VA examination reports dated in February 1972 
and November 1993, respectively.

The SMRs noted treatment for infected insect bites on the 
arms in July 1969, presumably during the veteran's period of 
service in the Republic of Vietnam.  He was also found to 
have a sebaceous cyst on the left arm in November 1971.  

The February 1972 VA examination related to a claim of 
service connection for asthma.  There were no findings 
related to the issue on appeal noted.  The private treatment 
records reflected an initial diagnosis of PCT in 1980.  
However, there was no evidence to provide a nexus to service.  
The November 1993 VA examination provided a diagnosis of PCT 
as secondary to alcohol dependency.

Evidence received since the March 1997 decision consists of 
lay statements from the veteran and family members, testimony 
of the veteran at a hearing in March 1996, testimony of the 
veteran and his wife at a Central Office hearing in July 
2001, and statements from two VA physicians, dated in April 
and May 2000, respectively.  

The evidence listed above is new evidence.  The lay 
statements and testimony serve to show an absence of any 
symptoms prior to service with an onset of sores observed 
after the veteran's return from Vietnam.  The evidence also 
reports continued symptomatology and treatment for the 
condition.  As such, the evidence is also material.

The statements from the VA physicians are also material.  The 
April 2000 statement indicated that it was as likely as not 
that the veteran's reported rash in service was the first 
manifestation of PCT.  The May 2000 statement said that it 
was very possibly the first manifestation of PCT.

As noted above, the "credibility of the evidence is to be 
presumed" in new and material cases.  See Justus, supra.  
Moreover, the Court in Hodge stressed that under the 
regulation (38 C.F.R. § 3.156) new evidence that was not 
likely to convince the Board to alter its previous decision 
could be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d at 1363.  The Federal Circuit noted 
that "any interpretive doubt must be resolved in the 
veteran's favor" and that "the regulation imposes a lower 
burden to reopen than the Colvin test."  Id at 1361, n. 1.

The Board finds that the new and material evidence submitted 
is sufficient to reopen the veteran's claim of entitlement to 
service connection for PCT.  The new evidence, along with the 
evidence previously of record, does present a more complete 
picture of the circumstances surrounding the possible origin 
of the veteran's disability.  Consequently, the Board 
concludes that the claim should be reopened.


ORDER

New and material evidence has been presented sufficient to 
reopen a claim of service connection for porphyria cutanea 
tarda; to this extent, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, became effective during the pendency of 
this appeal.  Codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477(1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

In light of the Veterans Claims Assistance Act regulations 
were recently promulgated to address the various provisions 
of the Act.  Specifically, an amendment was promulgated to 
the regulation which governs the evaluation of whether new 
and material evidence has been submitted.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  In addition, duty to assist requirements for 
claimants trying to reopen a finally decided claim were also 
promulgated.  See 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified at 3.159(c)(1)-(3)).   The provisions 
of these regulations were explicitly made applicable only to 
claims to reopen a finally decided claim which were received 
by VA on or after August 29, 2001.  Id., at 45,620.  Since 
the veteran's claim to reopen was received by the RO in 
December 1999, the preexisting version of 38 C.F.R. § 3.156 
applies, and the duty to assist provisions, as discussed 
above, are not applicable to the claim to reopen.  However, 
it would appear that duties to inform and assist as set forth 
in the Veterans Claims Assistance Act of 2000 now apply, 
especially because the Board has determined that the claim is 
reopened. 

The Board notes that the private treatment records show an 
initial diagnosis of PCT in 1980.  The veteran was 
hospitalized at Moses H. Cone Memorial Hospital in December 
1980.  A liver biopsy resulted in a diagnosis of chronic 
hepatitis, although the specific type of hepatitis was not 
provided.  The discharge summary provided a diagnosis of PCT.  
The summary also noted that the veteran gave a history of 
scaly sores over the sun-exposed surfaces of his face, neck 
and forearms since 1970.  There was no medical opinion 
linking the veteran's PCT to service or to exposure to Agent 
Orange.

The private records also contain a letter from G. P. Gross, 
M. D., to the plant nurse at the veteran's then place of 
employment, dated in October 1985.  The letter noted that the 
veteran had a history of alcoholism and a bout of alcohol 
abuse that ended in July 1985.  He also had a history of 
hepatitis in the past.  Dr. Gross went on to say that it was 
his understanding that the veteran worked in an area where he 
was exposed to several potential hepatotoxins.  He added that 
the veteran's current skin eruptions were due to PCT.  He 
said that this was an inherited metabolic disease, which then 
would express itself with exposure to various hepatotoxins.  
He said that he expected the major hepatotoxin in this case 
to be ethanol but also felt that any occupational exposure to 
any potential hepatotoxic agent should be avoided.  

A treatment entry from the Lewis-Gale Clinic, Incorporated, 
dated in April 1986, said that the veteran probably was a 
straightforward case of chronic persistent hepatitis of 
alcoholic etiology.  The entry added that it would be natural 
to presume that the porphyria cutanea tarda was brought to 
light by the alcohol.  

The veteran was afforded a VA examination in November 1993.  
The examiner listed an extensive review of the claims folder 
and medical evidence of record.  He noted that the veteran 
claimed to have received VA medical treatment in 1975 for an 
unrelated condition.  The veteran's PCT was diagnosed as 
secondary to alcohol dependency.  

The veteran contends that his PCT is due to his exposure to 
Agent Orange in Vietnam.  He provided statements from two VA 
physicians from the gastroenterology department at the VA 
medical center (VAMC) in Salem, VA.  Both physicians stated 
that they had seen the veteran in the gastroenterology clinic 
(no treatment records are associated with the claims folder).  
One physician indicated that he had done a liver biopsy on 
the veteran, although no records or results were provided.  
Both physicians provided a link between the veteran's 
currently diagnosed PCT and the sores that were identified 
and treated in service.  Neither physician attributed the 
veteran's PCT to exposure to Agent Orange.  In fact, neither 
physician gave any basis for his opinion.  

A review of the case reflects that there are outstanding 
medical records that need to be obtained and associated with 
the claims folder.  Moreover, there are conflicting medical 
opinions regarding the etiology of the veteran's PCT and an 
examination is necessary in order to resolve that issue.

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001) and regulations 
as published at 66 Fed. Reg. 45,620-32, 
as applicable, are fully satisfied.  
Development should include obtaining 
copies of any relevant records 
reflecting VA or private treatment the 
veteran may have received since the time 
that such records were last procured.  
This would include VA treatment records 
from the earliest date identified by the 
veteran. 

2.  The veteran testified in July 2001 
that one of the VA physicians that 
submitted a statement in his behalf had 
retired and he was not sure of the 
physician's location.  This is the 
physician that made the statement that 
it was at least as likely as not that 
the veteran's PCT was related to 
service.  The RO should contact both 
physicians, if possible, and request 
that they provide a basis for their 
opinions.  The request should include 
asking that the physicians to identify 
why their opinions differed from the 
previous findings, by both VA and 
private physicians, that the veteran's 
PCT was related to alcohol use.  The 
veteran should be advised of all 
attempts to obtain the opinions in 
keeping with the provisions of the VCAA 
and the newly promulgated regulations.

3.  After the action requested in 
paragraphs 1 and 2 is completed, the 
veteran should be afforded a VA 
examination to evaluate his claim of 
disability.  The veteran's claims folder 
should be submitted to the examiner for 
review.  The examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's PCT could be related:  1) to 
exposure to herbicides in service; or, 2) 
to any incident of service.  All opinions 
should be supported by the evidence of 
the record and the examiner should 
specifically refer to the medical 
principles and evidentiary record relied 
on in forming opinions.  

4.  The RO should review the report of 
any examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



